



COURT OF APPEAL FOR ONTARIO

CITATION: Aga v. Ethiopian Orthodox Tewahedo
    Church of Canada, 2020 ONCA 421

DATE: 20200625

DOCKET: C66733

van Rensburg, Paciocco and
    Thorburn JJ.A.

BETWEEN

Teshome Aga, Yoseph Beyene, Dereje Goshu,

Tseduke Gezaw and Belay Hebest

Plaintiffs (Appellants)

and

Ethiopian Orthodox Tewahedo Church of Canada,

also known as St. Mary Cathedral, and Mesale Enegada,

and Abune Dimetros and Hiwot Bekele

Defendants
    (Respondents)

Anthony Colangelo, for the appellants

Gordon E. Wood, for the respondents

Heard:
in writing

On appeal from the order of Justice
    Sandra Nishikawa of the Superior Court of Justice, dated February 26, 2019.

Thorburn J.A.:

ADDENDUM


[1]

The appellants, Teshome Aga, Yoseph Beyene, Dereje Goshu, Tseduke Gezaw,
    and Belay Hebest (the appellants), are five former members of the congregation
    of the Ethiopian Orthodox Tewahedo Church of Canada St. Mary Cathedral. They appealed
    the granting of a motion for summary judgment dismissing their claim.

[2]

For reasons released on January 8, 2020, the appeal was granted and dismissal
    of the claim was set aside.

[3]

This court ordered costs of the appeal to the appellants in the amount
    of $5,000, as agreed by the parties. This court also ordered that the costs
    order of the motions judge be reversed.

[4]

The motions judge ordered costs to the respondent in the amount of
    $25,000. (The respondent submitted a bill of costs in the amount of $45,000.)

[5]

Counsel for the respondent seeks to vary the reversal of the motion
    judges costs order only.

[6]

The respondent notes that the motion judge not only granted the motion
    for summary judgment but in doing so dismissed the action. He submits therefore
    that there are costs of the action that are unrelated to the motion for summary
    judgment. Since the action will proceed and the issues in the action have yet to
    be resolved, those costs should not be payable. We agree.

[7]

On March 11, 2020, the appellant advised that his costs for preparing
    and arguing the summary judgment and disbursements related thereto only are
    $5447.39. This includes scheduling the summary judgment motion, delivery of
    affidavits, cross-examinations, disbursements for items such as transcripts,
    and argument before the motions judge.

[8]

This sum is reasonable when viewed in the context of the preparation
    required, the steps taken and the respondents own bill of costs.

[9]

In view of the above, the judgment of January 8, 2020 is amended to confirm
    that the costs order of the motions judge be vacated and that costs of the summary
    judgment motion in the amount of $5447.39 are payable to the appellant.

Released: June 25, 2020 (K.M.v.R.)

J.A.
    Thorburn J.A.

I agree.
    K. van Rensburg J.A.

I agree. David M. Paciocco J.A.


